               6:20-cr-00440-KFM                    Date Filed 08/03/20                Entry Number 3            Page 1 of 3




AO 93C (08/18) Warrant bv Telephone or Other Reliable Electronic Means                  0 Original                □   Duplicate Original


                                            UNITED STATES DISTRICT COURT
                                                                           for the
                                                                 District of South Carolina

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )
                                                                                )
      A detached shed on the property at 15 Thistlewood                         )
               Way, Piedmont, South Carolina                                    )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC _MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the   _ _ _ _ _ _ _ District of                         South Carolina
(Identify the person or describe the property to be searched and give its location):

  A detached shed on the property of 15 Thistlewood Way, Piedmont, South Carolina, more particularly described in Attachment
  A hereto, consisting of one page, which is incorporated by reference as if fully set set forth herein.



        I find that the affidavit(s), or any recorded testimony, estab1ish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

  The property described in Attachment B hereto, which is incorporated by reference as if fully set forth herein.




        YOU ARE COMMANDED to execute this warrant on or before                 August 11, 2020         (not to exceed 14 days)
      ~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the        ·
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Kevin F. McDonald
                                                                                                     (United States Magistrate Judge)
     0 Pursuant to 18 U.S.C. § 3103a(b), r find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) □ until, the facts justifying, the later specifi


Dateandtimeissued:          ~           ·   2~, 2020
City and state:            Greenville, South Carolina
                     6:20-cr-00440-KFM                   Date Filed 08/03/20      Entry Number 3            Page 2 of 3



AO 93 (Rev. 11113) Search and Seizure Warrant (Page 2)

                                                                     Return
Case No.:                                Date and time warrant executed:           Copy of warrant and inventory left with:
                                          07/28/2020 8:50 am                       Aaron Brown
Inventory made in the presence of:
   TFO Joshua Gioia
Inventory of the property taken and name of any person(s) seized:

   See attached receipt for property.




                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:            08/03/2020


                                                                                  Justin K. New~ome, Speci_~I Agent, FBI
                                                                                             Printed name and title
                  6:20-cr-00440-KFM                   Date Filed 08/03/20                 Entry Number 3                Page 3 of 3




                                        U.S. DEPARTMENT OF JUSTICE· DF1JG ENFOfaM_ENT ADMlftl!STRATION
                                            RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address {Including ZIP CODE), If applicable)                           FILE NO.                       IG-DEP IDENTIAER


   IS' Jh,·s-t/eu>~                          wry                                         FILE TITLE


           P:ed m ord-,                 .3C..
                                                                                         DATE   1- Z'i-20
DIVISION/DISTRICT OFFICE



          "DEA- GRo
                                        I hereby actnow~c receipt oflhe following described cash or other ifem(s),
                                        which was given inio my custody by lhe above named individual.
   AMOUNT or QUANTITY                              DESCRIPTION OF ITEM S                                             PURPOSE If




                                                                                                             ou+-




RECEIVED BY (Signature)                                                        NAME AND TITLE (Print or Type)



                                                                               NAME AND TITLE (Print or Type)



FORM DEA-12 (8-02) Previous editions obsolete                                                         • Bectronlc Form Veralon Designed In JetForm 5.2 v...ion
